DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 43-45 are rejected under 35 U.S.C. 103 as being unpatentable by Chirieleison US 2008/0002262 in view of Yamada US 2007/0159599.
Regarding claim 43, Chirieleison discloses an optical assembly (16) for directing a light beam from an eye projection device to an eye (light output by deflector 16 will propagate towards a user’s eye as shown in Fig. 9, light beam 140 propagates towards the eye in Fig. 9, [0093]. Note that 16 is a beam splitter, which operates to deflect light towards an eye), the optical assembly comprising,
an entrance port (portion of 16 receiving light from 8 in Fig. 6) optically coupled to the image projector (8) for receiving the image encoded light beam  (a light beam  output by the projector 8 to the beam splitter 16, which operates to deflect light) from the image projector (8); 
an exit port  (portion of 16 emitting light to the eye 144 in Fig. 6)for outputting said image encoded light beam  (a light beam  output by the projector 8 to the beam splitter 16, which operates to deflect light) to propagate to the eye (144) along an adjustable propagation path (by operation of motors 24 and 25, See [0052]);and 
at least two adjustable optical deflectors (two deflectors in Fig. 1B, corresponding to deflector 16 in Fig. 2, note that 16 is adjustable by motors 24 and 25, [0058]) arranged between said entrance and exit ports (as it is between the entrance and exit of 16)
wherein said at least two of adjustable deflectors (two deflectors in Fig. 1B, corresponding to deflector 16 in Fig. 2, note that 16 is adjustable by motors 24 and 25, [0058]) are configured to provide at least four degrees of freedom (adjustable parameters pitch, roll, x direction, and y direction [0064], [0066]) in adjusting said adjustable  propagation path of said light beam from the exit port towards said eye (in order to follow eye movement, [0064]); and  
pitch and roll, [0064])  in a gaze direction of the eye (Id.), and two of said degree of freedom provides (x and y direction, [0064])for compensating over variations in a relative position of said eye projection device with respect to the eye (Id., in order to follow eye movement, [0064]); and wherein a plurality of degrees of freedom comprises three degrees of freedom (the 6 adjustable parameters yaw, pitch, roll, x, y, z, [0064], are 6 degrees of freedom that comprise 3 degrees of freedom).
Chirieleison does not explicitly disclose  wherein said one or more adjustable optical deflectors of the optical assembly are arranged along a general optical path within the optical assembly, in between the entrance and exit ports thereof, and configured and operable for adjustment of the plurality of degrees of freedom of said adjustable propagation path of the light beam between the exit port of the optical assembly and the eve, such that said optical assembly need not be moved relative to the eve for carrying out the adjustment of the at least three degrees of freedom.
However, Yamada in in Fig. 11 and [0276]-[0281] teaches optical deflectors of the optical assembly (250i) are arranged along a general optical path (in order to track an eye, the assembly will be arranged along the general optical path) of the optical assembly (See Fig. 11), in between said entrance and exit ports (as it is between the entrance and exit of light to the eye) and configured and operable for adjustment of the plurality of degrees of freedom (corresponding to translating or moving parallel, See [0277]) of said adjustable propagation path of the light beam between the exit port of the optical assembly and the eve (See Fig. 11 and [0277]), such that said optical assembly (corresponding to a stationary position of 250a, [0277]) need not be moved relative to the eye (10) for carrying out the adjustment. This configuration is taught in Yamada in order to reduce an “undesirable change…  made in the optical path length of the imaging light” (See [0278]-[0279]). It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught See [0278]-[0279]).
Regarding claim 44, Chirieleison and Yamada teach the eye projection device of claim 43. Furthermore, Chirieleison teaches wherein said one or more adjustable optical deflectors (16) comprise at least two adjustable optical deflectors (See corresponding optical deflectors in Fig. 1B. corresponding to 16 in Fig. 2), and said at least three degrees of freedom are at least four degrees of freedom  (adjustable parameters pitch, roll, x direction, and y direction [0064], [0066]) comprising two degree of freedom for compensating over the variations in a relative position of said eye projection device with respect to the eye  (two of the adjustable parameters pitch, roll, x direction, and y direction [0064], [0066], will compensate over the variations in a relative position of said eye projection device with respect to the eye). 
Regarding claim 45, Chirieleison and Yamada teach the eye projection device of claim 43. Chirieleison does not explicitly disclose wherein the optical assembly comprises an additional beam deflector being a static beam deflector comprising a reflective or partially-reflective surface arranged along the propagation path of the light beam from said exit port to the eye, such that no moving optical elements are placed in front of the eye.
However, Yamada in in Figs. 10-11 and [0276]-[0281] teaches wherein the optical assembly (250i) comprises an additional beam deflector (250a) being a static beam deflector (See [0277]), comprising a reflective or partially-reflective surface arranged along the propagation path of the light beam from said exit port to the eye (See Fig. 11 and [0276]-[0281]) , such that no moving optical elements are placed in front of the eye (See Fig. 11). This configuration is taught in Yamada in order to reduce an “undesirable change…  made in the optical path length of the imaging light” (See [0278]-[0279]). It would have been obvious to one having ordinary skill in the art at the effective filing date to See [0278]-[0279]).


Claims 1-3, 11, 12, 15, 17, 18, 21, 22, 26, 28, 30, 32, 34, 39, and 46 are rejected under 35 U.S.C. 103 as being unpatentable by Chirieleison in view of Yamada and Furness et al US 5596339.
Regarding claim 1, Chirieleison discloses an eye projection device comprising an eye projection system configured for projecting images directly (See Fig. 6, retina of eye 144, Fig. 3A-B, retinas of user’s eyes), the eye projection system comprises: 
an image projector(8, Fig. 3A-B, [0063], including the components of [0047]-[0048]) for encoding an image (by receiving data from the processor 32 to compose an image the projector 8 will encode an image corresponding to the data, See Claim 5) on at least one light beam (a light beam  output by the projector 8 to the beam splitter 16, which operates to deflect light);
an optical assembly (16) comprising an entrance port (portion of 16 receiving light from 8 in Fig. 6) optically coupled to the image projector (8) for receiving the image encoded light beam  (a light beam  output by the projector 8 to the beam splitter 16, which operates to deflect light) from the image projector (8); 
an exit port  (portion of 16 emitting light to the eye 144 in Fig. 6)for outputting said image encoded light beam  (a light beam  output by the projector 8 to the beam splitter 16, which operates to deflect light) to propagate to the eye (144) along an adjustable propagation path (by operation of motors 24 and 25, See [0052]);and 
deflector/beam splitter 16) comprising one or more adjustable optical deflectors (16, note that 16 is adjustable by motors 24 and 25, [0058], by operation of motors 24 and 25, [0058]); 
wherein said deflector arrangement  (deflector/beam splitter 16) is  configured and operable for adjustment of at least three degrees of freedom of said adjustable propagation path (by operation of motors 24, 25, and a third motor not shown, See [0052]) of the light beam between the exit port of the optical assembly and the eye  (as the motors adjust the propagation of light that eventually reaches the eye, See Fig. 6 and [0052]) from the optical assembly to the eye (in order to track an eye, 16 will be arranged along the general optical path, [0058]);
wherein said one or more optical deflectors (16) are configured with at least three adjustable deflection parameters (adjustable parameters pitch, roll, and x direction [0064], [0066]) affecting deflection of said propagation path to provide at least three degrees of freedom (the 6 adjustable parameters yaw, pitch, roll, x, y, z, [0064], are 6 degrees of freedom that comprise 3 degrees of freedom) in adjusting the propagation path of said light beam between said exit port of the optical assembly and said eye  (as the motors adjust the propagation of light that eventually reaches the eye, See Fig. 6 and [0052])
wherein two of said at least three degrees of freedom (pitch, and roll are angular degrees of freedom [0064], [0066]) are associated with two angular orientations of the propagation path to the eye for compensating over angular changes in a gaze direction of the eye ([0064]), and at least one of said at least three degrees of freedom ( x direction degree of freedom [0064], [0066]) are associated with a lateral deflection (the x, y, and z degrees of freedom are associated with a lateral movement along the x, y, and z directions, [0064], [0066]) of the propagation path for compensating over variations in a relative lateral position of said projection device relative to the eye ([0064], [0066]); and the 6 adjustable parameters yaw, pitch, roll, x, y, z, [0064], are 6 degrees of freedom that comprise 3 degrees of freedom).
Chirieleison does not explicitly disclose  wherein said one or more adjustable optical deflectors of the optical assembly are arranged along a general optical path within the optical assembly, in between the entrance and exit ports thereof, and configured and operable for adjustment of the plurality of degrees of freedom of said adjustable propagation path of the light beam between the exit port of the optical assembly and the eve, such that said optical assembly need not be moved relative to the eve for carrying out the adjustment of the at least three degrees of freedom.
However, Yamada in in Fig. 11 and [0276]-[0281] teaches optical deflectors of the optical assembly (250i) are arranged along a general optical path (in order to track an eye, the assembly will be arranged along the general optical path) of the optical assembly (See Fig. 11), in between said entrance and exit ports (as it is between the entrance and exit of light to the eye) and configured and operable for adjustment of the plurality of degrees of freedom (corresponding to translating or moving parallel, See [0277]) of said adjustable propagation path of the light beam between the exit port of the optical assembly and the eve (See Fig. 11 and [0277]), such that said optical assembly (corresponding to a stationary position of 250a, [0277]) need not be moved relative to the eye (10) for carrying out the adjustment. This configuration is taught in Yamada in order to reduce an “undesirable change…  made in the optical path length of the imaging light” (See [0278]-[0279]). It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the configuration taught in Yamada. The motivation would be to reduce an “undesirable change… made in the optical path length of the imaging light” (See [0278]-[0279]).

 Furness in the ABSTRACT teaches an eye projection system configured for projecting images directly on a retina of an eye (See “image… projected directly onto the retina, ABSTRACT). This configuration is taught in Furness in order to produce an image without a perceivable aerial image outside of the user’s eye (See Column 1, Lines 10-15). It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the configuration taught in Furness. The motivation would be to produce an image without a perceivable aerial image outside of the user’s eye.
Regarding claim 2, Chirieleison, Yamada, and Furness teach the eye projection device of claim 1. Furthermore, Chirieleison discloses in Fig. 2 wherein said deflector arrangement comprises at least two of the adjustable deflectors (the beam splitters in Fig. 2 associated with each eye, corresponding to the analogous 16 in Fig. 3A-B)  arranged to successively interact with the light beam entering the optical assembly and defining said general optical path (by creating a virtual environment and project objects according a user’s eye, [0064]). 
Regarding claim 3, Chirieleison, Yamada, and Furness teach the eye projection device of claim 1. Furthermore, Chirieleison discloses wherein said one or more adjustable optical deflectors (the beam splitters in Fig. 2 associated with each eye, corresponding to the analogous 16 in Fig. 3A-B)  have at least one additional deflection parameters (y direction degree of freedom, [0064]) thereby defining at least four deflection parameters (x, y, pitch, and roll, [0064]) to thereby providing at least four degrees of freedom (x, y, pitch, and roll, [0064]) of said propagation path including: 
pitch, and roll, [0064]), and two degrees of freedom provided for compensating over variations in a relative lateral position of said projection system relative to the eye with respect to at least two spatial lateral axes (x and y direction, [0064]). 
Regarding claim 11, Chirieleison, Yamada, and Furness teach the eye projection device of claim 1. Furthermore, Chirieleison discloses wherein at least one adjustable deflector (16) of said deflector arrangement (16) is configured and operable as a pupil position beam deflector (16) for affecting said lateral deflection ( x direction degree of freedom [0064], [0066]) of the propagation path (in order to follow eye movement, [0064]) of said light beam towards the eye (eye in Fig. 9). 
Regarding claim 12, Chirieleison, Yamada, and Furness teach the eye projection device of claim 11. Furthermore, Chirieleison discloses wherein the eye projection module further comprises at least one of the following: (i). said pupil position beam deflector (16) is configured and operable for affecting said lateral deflection along one lateral axis (x direction degree of freedom [0064], [0066], in respect to Fig. 9) perpendicular to said propagation path (as Fig. 9 shows the propagation path along the y direction); and ii. said pupil position beam deflector is configured and operable for affecting said lateral deflection along two lateral axes perpendicular to said propagation path. 
Regarding claim 15, Chirieleison, Yamada, and Furness teach the eye projection device of claim 1. Furthermore, Chirieleison discloses wherein said lateral deflection of said propagation path (to correct distortion due to the linear distance of 16 from a viewers eye, [0072]) is achieved by changing a deflection angle of said pupil position beam deflector; said optical assembly comprises an optical relay, said pupil position beam deflector (16) being located within said optical relay (by adjusting the angle of the image using motors, 24 and 25, [0072]), such that adjustment of the deflection angle of said pupil position beam deflector (by adjusting the angle of the image using motors, 24 and 25, [0072]), affects by adjusting the angle of the image using motors, 24 and 25, [0072] that will attenuate through lens 10), and thereby alters the lateral position of the propagation path of the light beam to the eye (by adjusting the angle of the image using motors, 24 and 25, [0072]). 
Regarding claim 17, Chirieleison, Yamada, and Furness teach the eye projection device of claim 11. Furthermore, Chirieleison discloses wherein said lateral deflection is achieved by translating the position of the pupil position beam deflector (16) along the optical path of the optical assembly thereby changing the intersection location with the light beam (in order to track all positions of a  user’s eye with six degrees of freedom, [0066]) at which the light beam is deflected therefrom (by operation of the motors moving the deflector 16, [0066]), and adjusting the lateral position (x degree of freedom) of the propagation path towards the eye (in order to track all positions of a  user’s eye with six degrees of freedom, [0066]) without affecting an angular orientation of the propagation path towards the eye (in order to track all positions of a  user’s eye with six degrees of freedom, [0066]). 
Regarding claim 18, Chirieleison, Yamada, and Furness teach the eye projection device of claim 17. Furthermore Chirieleison discloses wherein the eye projection module further comprises at least one of the following: i. said optical assembly includes an optical relay (2 lenses shown in Fig. 1B, this corresponds to lens 10 in Fig. 1A), said pupil position beam deflector (16) being located along the optical path of said light beam outside the optical relay (See Fig. 7, showing 16 along the optical path of 140 to eye 144, and that this beam path is outside optical relay 10) ; and (ii) said pupil position beam deflector includes two of said adjustable optical deflectors (See Fig. 1B showing two adjustable deflectors, corresponding to 16 in Fig. 2), which are arranged such that: both of said two adjustable optical deflectors are translatable together along a first lateral axis (in order to track all positions of a  user’s eye within the x degree of freedom, [0066]) to affect the relative lateral deflection of the x direction) with respect to said first lateral axis (x direction); and one of said two adjustable optical deflectors(in order to track all positions of a  user’s eye with the y degree of freedom, [0066])  is independently translatable along a second lateral axis (y direction) to affect the relative lateral deflection (y direction) of the propagation path to the eye with respect to said second lateral axis (y direction, [0066]). 
Regarding claim 21, Chirieleison, Yamada, and Furness teach the eye projection device of claim 1. Furthermore Chirieleison discloses wherein at least one adjustable optical deflector (16) of the deflector arrangement is configured and operable as a gaze direction beam deflector (See [0066]) for affecting adjustably said angular orientation (in order “to generate a different image for any angle in which the user directs his gaze,” [0067], as taught in Chirieleison, the angular orientation of the deflector will be adjusted be the motors 24 and 25) of the propagation path of said light beam towards the eye (Id.). 
Regarding claim 22, Chirieleison, Yamada, and Furness teach the eye projection device of claim 21. Furthermore Chirieleison discloses wherein: said gaze direction beam deflector (16) is also configured and operable as a pupil position beam deflector (in order “to generate a different image for any angle in which the user directs his gaze,” [0067], and is configured for translation along the optical path of the optical assembly (x degree of freedom, [0066]-[0067]) such that said translation affects (distortion due to the linear distance of 16 from a viewers eye, [0072]) said lateral deflection of the propagation path of said light beam towards the eye (to correct distortion due to the linear distance of 16 from a viewers eye, [0072]); and deflection of said angular orientation of the propagation path towards the eye is achieved by changing the deflection angle (by adjusting the angle of the image using motors, 24 and 25, [0072]), of said gaze direction beam deflector (to correct distortion due to the linear distance of 16 from a viewers eye, [0072]). 
eye tracker in Fig. 1B corresponding to 28 in Fig. 2, See [0052]) configured and operable to measure eye positioning data indicative of a gaze direction (“measurements taken by the eye tracker 28, [0058], will comprise a gaze direction data, [0023]) and a lateral position of the eye (along the x degree of freedom, [0066])  for use in said adjusting of said propagation path towards the eye (in order to present an image in the x degree of freedom, [0067]). 
Regarding claim 28, Chirieleison, Yamada, and Furness teach the eye projection device of claim 26. Chirieleison does not explicitly disclose wherein said eye tracker comprises: 
a tracking light port configured and operable for providing a tracking light beam directed to propagate along said general optical path of the optical assembly while interacting with said one or more adjustable optical deflectors; whereby incidence of said tracking light beam on said eye giving rise to a reflected light beam associated with a reflection of said tracking light beam from the eye's retina for back propagation through the optical assembly; one or more sensors optically coupled to the general optical path at two or more different locations therealong and adapted for receiving said reflected light beam and measuring one or more property of propagation of said reflected light beam at said two or more different locations; and an eye tracking controller connectable to said one or more sensors and to one or more adjustable optical deflectors; said controller is adapted to receive from said one or more sensors readout data indicative of said at least one property of propagation of said reflected light beam at said two or more different locations, and process the readout data to determine said eye positioning data. 
However, Furness in Fig. 4 teaches a tracking light port (input to CCD sensor 146, 24, Fig. 4) configured and operable for providing a tracking light beam (IR output of 156) directed to propagate along said general optical path of the optical assembly (in order to view the surface of the eye, Column 8, Lines 55-65, while interacting with said one or more adjustable optical deflectors (interacting with 142 via deflector 150, Column 8, Lines 55-65) ; whereby incidence of said tracking light beam on said eye (Column 8, Lines 55-65) giving rise to a reflected light beam associated with a reflection of said tracking light beam from the eye's retina (See Column 8, Lines 55-65, by viewing the surface of the eye)  for back propagation through the optical assembly (10 in Fig. 4); one or more sensors (146, Fig. 4) optically coupled to the general optical path at two or more different locations (by viewing the surface of the eye, Column 8, Lines 55-65, to generate two different null signals and calculate a pupil position) therealong and adapted for receiving said reflected light beam (by viewing the surface of the eye, Column 8, Lines 55-65)  and measuring one or more property of propagation of said reflected light beam (by viewing the surface of the eye, Column 8, Lines 55-65, to generate Null signals ) at said two or more different locations (Id.); and an eye tracking controller (154, Fig. 4) connectable to said one or more sensors (146) and to one or more adjustable optical deflectors (150); said controller (154) is adapted to receive from said one or more sensors (146) readout data indicative of said at least one property of propagation of said reflected light beam (by viewing the surface of the eye a direction of light is read by 154, Column 8, Lines 55-65)  at said two or more different locations (Id.), and process the readout data to determine said eye positioning data (by determining Null signals, Column 8, Lines 55-65). This configuration is taught in Furness in order to accurately measure eye position. It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the configuration taught in Furness. The motivation would be simple substitution of one known element for another to obtain predictable result of effectively detecting eye position. 
Regarding claim 30, Chirieleison, Yamada, and Furness teach the eye projection device of claim 28. Furthermore, Chirieleison teaches wherein said one or more adjustable optical deflectors (16) See corresponding optical deflectors in Fig. 1B. corresponding to 16 in Fig. 2) arranged successively along said optical path to thereby respectively define two deflection stages (the right and the left stages, Fig. 2B) of the optical path associated with deflection of the optical path by said two adjustable optical deflectors respectively (See corresponding optical deflectors in Fig. 1B. corresponding to 16 in Fig. 2); wherein said two or more different locations (right and left locations, Fig. 1B) at which said one or more sensors (See corresponding sensors in Fig. 1B. corresponding to 28 in Fig. 2); are optically coupled to the general optical path are arranged at said two deflection stages respectively (along the left and right stages); and wherein said controller is configured and operable for generating operative instructions  (in order to track all positions of a  user’s eye with six degrees of freedom, [0066]) for each respective adjustable optical deflector (16) of said two adjustable optical deflectors (two deflectors shown in Fig. 1B, corresponding to 16 in Fig. 2) 
Chirieleison does not explicitly disclose wherein this is based on the corresponding property of propagation measured from the respective deflection stage of the optical path associated with said respective adjustable optical deflector and wherein said eye positioning data is indicative of a deviation between said gaze direction of the eye and the orientation of the propagation path of the light beam towards the eye, and a deviation between the lateral position of the pupil of the eye and said propagation path.
 However, Furness teaches wherein this is based on the corresponding property of propagation (by viewing the surface of the eye, Column 8, Lines 55-65, to generate Null signals ) measured from the respective deflection stage of the optical path associated with said respective adjustable optical deflector  (by viewing the surface of the eye a direction of light is read by 154 via deflector 150, Column 8, Lines 55-65)  and wherein said eye positioning data is indicative of a deviation between said gaze direction of the eye  and the orientation of the propagation path of the light beam towards the eye corresponding to the NULL signals delta H or delta V, Column 8, Lines 55-65), and a deviation between the lateral position of the pupil of the eye and said propagation path (conversely corresponding to the NULL signals delta V and delta U, Column 8, Lines 55-65). This configuration is taught in Furness in order to accurately measure eye position. It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the configuration taught in Furness. The motivation would be simple substitution of one known element for another to obtain predictable result of effectively detecting eye position.
Regarding claim 32, Chirieleison, Yamada, and Furness teach the eye projection device of claim 30. Chirieleison does not explicitly disclose wherein each sensor of said one or more sensor comprises a plurality of light sensitive pixels; and wherein said controller is adapted to process the readout data from said sensor to determine a location of incidence of the reflected light beam on the sensor and determine a deviation between said location of incidence and a predetermined nominal position on the sensor and thereby determining the property of propagation of the reflected light beam associated with a lateral off axis deviation of the propagation of the reflected light beam from a predetermined nominal position. 
However, Furness in Fig. 4 teaches wherein each sensor (146) of said one or more sensor comprises a plurality of light sensitive pixels (specifically, a CCD sensor comprises a charge coupled device, which comprises a plurality of light sensitive pixels) ; and wherein said controller (154) is adapted to process the readout data from said sensor (See Column 8, Lines 55-65)  to determine a location of incidence of the reflected light beam on the sensor (by viewing the surface of the eye, Column 8, Lines 55-65, to generate Null signals ) and determine a deviation between said location of incidence and a predetermined nominal position (by determining NULL signals delta V and delta U, Column 8, Lines 55-65) on the sensor and thereby determining the property of propagation of the by viewing the surface of the eye, Column 8, Lines 55-65, to generate Null signals ). This configuration is taught in Furness in order to accurately measure eye position. It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the configuration taught in Furness. The motivation would be simple substitution of one known element for another to obtain predictable result of effectively detecting eye position.
Regarding claim 34, Chirieleison, Yamada, and Furness teach the eye projection device of claim 28. Furthermore, Chirieleison in Fig. 1B teaches wherein said one or more sensors include a gaze direction sensor comprising a plurality of light detectors (See two eye trackers in Fig. 1B corresponding to 28 in Fig. 2, See [0052]).
Chirielsison does not explicitly disclose said gaze direction sensor is arranged to collect said reflected light beam from the general optical path at a deflection stage located after the reflected light beam interacts with a gaze direction beam deflector being one of said adjustable optical deflectors associated with adjustment of an angular orientation of the propagation path,; and wherein said eye tracking controller includes a gaze direction controller connectable to said gaze direction sensor and to said gaze direction beam deflector; said gaze direction controller is adapted to process said readout information from the gaze direction sensor and operating said gaze direction beam deflector to at least partially compensate for the angular deviation between the gaze direction of the eye and the propagation path of the light beam towards the eye. 
However, Furness in Fig. 4 teaches that the gaze direction sensor is arranged to collect said reflected light beam from the general optical path at a deflection stage (light deflected from 142 towards CCD sensor 146 in Fig. 4) located after the reflected light beam interacts with a gaze direction 150, Column 8, Lines 55-65) being one of said adjustable optical deflectors (150) associated with adjustment of an angular orientation of the propagation path (See angular displacement arrows of 150 in Fig. 4), such that a readout information from the gaze direction sensor (146) is indicative of angular deviation between a gaze direction of the eye and the propagation path towards the eye (in order for 150 to cause the light to follow a pupils eye based on angular adjustments, the readout information from 146 is indicative of the angular offset of the gaze of the pupil and the propagation path of light deflected from 150 towards the eye); and wherein said eye tracking controller includes a gaze direction controller (154 and 158, Column 8, Lines 55-65) connectable to said gaze direction sensor (146) and to said gaze direction beam deflector (150); said gaze direction controller (154 and 158) is adapted to process said readout information from the gaze direction sensor (146)  and operating said gaze direction beam deflector (150) to at least partially compensate for the angular deviation between the gaze direction of the eye and the propagation path of the light beam towards the eye (in order for 150 to follow the pupils of user’s eye 20, and by 150 adjustable along an angular direction, 150 will at least partially compensate between the gaze direction of the eye and the propagation path of the light from 150, Column 8, Lines 55-65). This configuration is taught in Furness in order to accurately measure eye position. It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the configuration taught in Furness. The motivation would be simple substitution of one known element for another to obtain predictable result of effectively detecting eye position.
Regarding claim 39, Chirieleison, Yamada, and Furness teach the eye projection device of claim 28. Furthermore, Chrieleison teaches wherein said one or more sensors (See two eye trackers in Fig. 1B corresponding to 28 in Fig. 2, See [0052]).include a pupil position sensor comprising a plurality of light detectors (See two eye trackers in Fig. 1B corresponding to 28 in Fig. 2, See [0052], “locating the pupil,” [0057]). Chirieleison does not expliciutly disclose wherein said pupil position sensor is arranged to collect said reflected light beam, at a deflection stage located after said reflected light beam interacts with a pupil position beam deflector being one of said adjustable optical deflectors associated with adjustment of a lateral position of the propagation path, such that a readout information from the pupil position sensor is indicative of lateral deviation between a position of the pupil of the eye and the propagation path of the light beam towards the eye; and wherein said eye tracking controller includes a pupil position controller connectable to said pupil position sensor and to said pupil position beam deflector; said pupil position controller is adapted to process said readout information from the pupil position sensor and operating said pupil position beam deflector to at least partially compensate for the lateral deviation between the position of the pupil of the eye and the propagation path. 
However, Furness in Fig. 4 teaches that the pupil position sensor is arranged to collect said reflected light beam from the general optical path at a deflection stage (light deflected from 142 towards CCD sensor 146 in Fig. 4) located after the reflected light beam interacts with a pupil position beam deflector (150, Column 8, Lines 55-65) being one of said adjustable optical deflectors (150) associated with adjustment of an lateral orientation of the propagation path (See lateral displacement axis of 150 in Fig. 4), such that a readout information from the pupil position sensor (146) is indicative of lateral deviation between a gaze direction of the eye and the propagation path towards the eye (in order for 150 to cause the light to follow a pupils eye based on angular adjustments, the readout information from 146 is indicative of the lateral offset of the gaze of the pupil and the propagation path of light deflected from 150 towards the eye) and wherein said eye tracking controller includes a pupil position controller (154 and 158, Column 8, Lines 55-65) connectable to said pupil position sensor (146) and to said pupil position beam deflector (150); said pupil position controller (154 and 158) is adapted to process said readout information from the pupil position sensor (146)  and operating said pupil posiition beam deflector (150) to at least partially compensate for the lateral deviation between in order for 150 to follow the pupils of user’s eye 20, and by 150 adjustable along an angular direction, 150 will at least partially compensate between the pupil position of the eye and the propagation path of the light from 150, Column 8, Lines 55-65). This configuration is taught in Furness in order to accurately measure eye position. It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the configuration taught in Furness. The motivation would be simple substitution of one known element for another to obtain predictable result of effectively detecting eye position.
Regarding claim 46, Chirieleison, Yamada, and Furness teach the eye projection system of claim 1. Chirieleison does not explicitly disclose wherein the optical assembly comprises an additional beam deflector being a static beam deflector comprising a reflective or partially-reflective surface arranged along the propagation path of the light beam from said exit port to the eye, such that no moving optical elements are placed in front of the eye.
However, Yamada in in Figs. 10-11 and [0276]-[0281] teaches wherein the optical assembly (250i) comprises an additional beam deflector (250a) being a static beam deflector (See [0277]), comprising a reflective or partially-reflective surface arranged along the propagation path of the light beam from said exit port to the eye (See Fig. 11 and [0276]-[0281]) , such that no moving optical elements are placed in front of the eye (See Fig. 11). This configuration is taught in Yamada in order to reduce an “undesirable change…  made in the optical path length of the imaging light” (See [0278]-[0279]). It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the configuration taught in Yamada. The motivation would be to reduce an “undesirable change… made in the optical path length of the imaging light” (See [0278]-[0279]).




Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chirieleison, Yamada, and Furness as applied to claim 1, and further in view of Futterer US 2013/0222384. 
Regarding claim 5, Chirieleison, Yamada, and Furness teach the eye projection system of claim 1. Chirieleison does not explicitly disclose wherein the image projection module includes a light module adapted for outputting said light beam to be projected on the retina and an image light modulator arranged along the general optical path of said light beam and adapted to receive image data indicative of one or more pixels of said image and modulate said light beam to encode said image data on the light beam such said image is formed on the retina. 
However, Futterer in [0094] and Fig. 12a teaches wherein the image projection module includes a light module adapted (810, [0217]) for outputting said light beam to be projected on the retina (the retina of the eye 1000 in Fig. 12b) and an image light modulator (200) arranged along the general optical path of said light beam (as shown in Fig. 12a, 200 is arranged along the general optical path) and adapted to receive image data indicative of one or more pixels of said image (See [0094]) and modulate said light beam to encode said image data on the light beam such said image is formed on the retina (See [0094]). This configuration is taught in Futterer in order to generate a holographic construction of an image (See [0001]). It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison with the See Futterer [0001]).
Regarding claim 6, Chirieleison, Yamada, Furness, and Futterer teach the eye projection system of claim 5. Chirieleison does not explicitly disclose wherein the eye projection device further comprises at least one of the following: (a) said image light modulator comprises at least one light intensity modulator configured and operable for temporal modulation of the intensity and chromatic composition of the light beam in accordance with the image data and an image scanning deflector configured and operable for performing two dimensional spatial image scan of said light beam and wherein said temporal modulation is performed in synchronization with said two dimensional spatial image scan of said light beam such that said image data is encoded on the light beam for projecting said image; and (b) said image light modulator comprises at least one spatial light modulator configured and operable for spatially modulating an intensity and chromatic composition of said light beam for generating said image that is projected on the retina, and wherein the optical assembly is configured to relay the projected image conjugate plane to the eye retina. 
However, Futterer in Fig. 12a teaches said image light modulator (200) comprises at least one spatial light modulator (200) configured and operable for spatially modulating an intensity and chromatic composition (See [0094]) of said light beam for generating said image that is projected on the retina (the retina of eye 1000 in Fig. 12a), and wherein the optical assembly (entire optical assembly of Fig. 12a) is configured to relay the projected image conjugate plane to the eye retina (as shown in Fig. 12a, the light is relayed to the retina of eye 1000). This configuration is taught in Futterer in order to generate a holographic construction of an image (See [0001]). It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in See Futterer [0001]).


Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chirieleison, Yamada, and Furness as applied to claims 34 and 39 respectively above, and further in view of Starner US 2015/0097772. 
Regarding claim 36, Chirieleison, Yamada, and Furness teach the eye projection device of claim 34. Chirieleison, Yamada, and Furness do not explicitly disclose a tremor filter adapted to process the readout data and filter out angular deviations of the gaze direction, which are associated with tremor movement of the eye.
However, Starner teaches a tremor filter (computing device that filters associated tremors, [0103]-[0104]) adapted to process the readout data and filter out angular deviations of the gaze direction, ([0103], “smoothing filter,” [0104]) which are associated with tremor movement of the eye (Id.). This is taught in Starner in order to reduce the effect of involuntary movement on eye tracking information. It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison, Yamada, and Furness with the tremor filtration module  taught in Furness. The motivation would be simple substitution of one known element for another to obtain predictable result of reducing the effect of involuntary eye movements. 
Regarding claim 40, Chirieleison, Yamada, and Furness teach the eye projection device of claim 39. Furthermore, Chireileison in Fig. 1B teaches said eye projection system for projecting images to one comprising the detector and motor associated with the left eye in Fig. 1B, corresponding to 28 and 24 in Fig. 2) and a second eye projection system to another one of the user eyes (comprising the detector and motor associated with the right eye in Fig. 1B, corresponding to 28 and 24 in Fig. 2) and wherein said pupil position controller(comprising the controller in Fig. 1B, corresponding to 32 in Fig. 2 is connectable to said pupil position sensor (comprising the detector associated with the left eye in Fig. 1B, corresponding to 28 in Fig. 2)and to a second pupil position sensor (comprising the detector associated with the right eye in Fig. 1B, corresponding to 28 in Fig. 2)of the second eye projection system (comprising the two detectors in Fig. 1B) Chirieleison does not explicitly disclose wherein the eye projection system is adapted to detect "common mode" shifts of the positions of the pupils of both the user eyes thereby differentiating between shifts associated with eye movements and shifts associated with movement of the eye projection device relative to the eyes. 
However, Starner teaches an eye projection system  (computing device that filters associated tremors, [0103]-[0104]) is adapted to detect "common mode" shifts of the positions of the pupils of both the user eyes ([0103], “smoothing filter,” [0104], they will be applied to both eyes, See “to determine the position and movement of the eye (or eyes) as seen by the eye-tracking system or device,” [0048]) thereby differentiating between shifts associated with eye movements and shifts associated with movement of the eye projection device relative to the eyes ([0103]-[0104]). This is taught in Starner in order to reduce the effect of involuntary movement on eye tracking information. It would have been obvious to one having ordinary skill in the art at the effective filing date to implement the eye projection system taught in Chirieleison, Yamada,  and Furness with the tremor filtration module  taught in Furness. The motivation would be simple substitution of one known element for another to obtain predictable result of reducing the effect of involuntary eye movements. 
Response to Arguments
11/5/2020 have been fully considered but they are not persuasive. 
Applicant on pgs. 15-19 argues the amendments overcome Yamada or Yamada in view of Chirieleison. This argument is misconstrued as the amendments are taught by Chirieleison in view of Yamada, not Yamada alone. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chirieleison  teaches that deflectors in Fig. 1B (corresponding to deflector 16 in Fig. 2) is adjustable by motors 24 and 25 (See [0058]). Yamada teaches a configuration with multiple adjustable mirrors and a mirror solely translated that reduces an “undesirable change…  made in the optical path length of the imaging light” (See [0278]-[0279] and [0276]-0280]). One having ordinary skill in the art would be motivated to modify Chirieleison  with Yamada, having a solely translated mirror, in order to “undesirable change…  made in the optical path length of the imaging light.” Note that the problem of Yamada does occur in the primary reference as this reference teaches a plurality of adjustable deflectors that may result in an undesirable change in the optical path the same problem solved by the configuration comprising a solely translatable mirror taught in Yamada (See [0278]-[0279] and [0276]-0280] of Yamada).
In response to applicant's argument that “even if a person of ordinary skill in the art would have had attempted to perform such combination, it would not result in the present invention as claimed” See pg. 22,  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Monday-Friday, 9:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/Examiner, Art Unit 2621

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621